Title: To Thomas Jefferson from Augustine Eastin, 31 January 1803
From: Eastin, Augustine
To: Jefferson, Thomas


          
            Sir,
            Bourbon County, Kentucky. January 31st. 1803.
          
          I have son Zechariah Eastin, who offers for a certain office in the Indianna Territory; if his recommendations are sufficient to intitle him to your confidence, and the office he solicits, is not filled up; I offer a fathers wish, who has been at the expence of fitting a son for buisness in his favour: and ask only for that justice, to which an early adventurer to the Western country is intitled.
          I am, with all due respect, Sir, Your mo obdt Sevt.
          
            Augustine Eastin
          
        